NO. 07-10-00142-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                     APRIL 23, 2010


                               KYLE DEAN MERCHANT,

                                                                  Appellant
                                            v.

                                THE STATE OF TEXAS,

                                                                  Appellee
                          _____________________________

             FROM THE 12TH DISTRICT COURT OF WALKER COUNTY;

             NO. 21,760; HONORABLE DONALD KRAEMER, PRESIDING


                                 On Motion to Dismiss


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Kyle Dean Merchant has filed a pro se motion to dismiss his appeal

because he no longer desires to prosecute it. Without passing on the merits of the

case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.2(a) and dismiss the appeal. Having dismissed the appeal at appellant’s request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.




                                                 Per Curiam
2